                   Case 1-19-43516-ess                 Doc 34     Filed 11/08/19      Entered 11/08/19 10:52:45
47

                               UNITED STATES BANKRUPTCY COURT
                                                   EASTERN DISTRICT OF NEW YORK


In re: MICHAEL KRICHEVSKY                                                                               Case No.: 119-43516-ESS

                Debtor(s)

              CHAPTER 13 STANDING TRUSTEE'S AMENDED FINAL REPORT AND ACCOUNT
Marianne De Rosa, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 06/06/2019.
2) The plan was confirmed on NA.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was converted on 10/04/2019.
6) Number of months from filing or conversion to last payment: 0.
7) Number of months case was pending: 4.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 38,345,252.22.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:                   $.00
       Less amount refunded to debtor:                             $.00
 NET RECEIPTS:                                                                        $.00

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                      $.00
       Court Costs:                                                                $.00
       Trustee Expenses and Compensation:                                          $.00
       Other:                                                                      $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $.00

 Attorney fees paid and disclosed by debtor:                     $.00




 Scheduled Creditors:
Creditor                                                        Claim          Claim               Claim       Principal           Interest
Name                                        Class               Scheduled      Asserted            Allowed     Paid                Paid
AMERICAN HONDA FINANCE                      Secured                       NA   20,063.06       20,063.06              .00                 .00
CONEY ISLAND HOSPITAL                       Unsecured               562.90            NA               NA             .00                 .00
CONSOLIDATED EDISON COMPANY                 Unsecured               250.00            NA               NA             .00                 .00
GW MECHANICAL CORP                          Priority             11,000.00            NA               NA             .00                 .00
LEON CONSTRUCTION CORP                      Priority             68,000.00            NA               NA             .00                 .00
LEON CONSTRUCTION CORP                      Unsecured            55,150.00            NA               NA             .00                 .00
MAGELLAN RX MEDICARE                        Unsecured               900.00            NA               NA             .00                 .00
MK 7 FUNDING, LLC                           Priority            300,000.00            NA               NA             .00                 .00
MK 7 FUNDING, LLC                           Unsecured           287,150.00            NA               NA             .00                 .00
NELLI FRID                                  Unsecured            58,500.00            NA               NA             .00                 .00
NEW YORK STATE DEPT OF TAX AND              Secured             166,471.70            NA               NA             .00                 .00
NYC PARKING VIOLATIONS BUREAU               Unsecured               500.00            NA               NA             .00                 .00
NYS DEPT OF TAX & FINANCE                   Secured              71,592.54            NA               NA             .00                 .00
Page 1 of 2                                                                                                    UST Form 101-13-FR-S (9/1/2009)
                    Case 1-19-43516-ess             Doc 34       Filed 11/08/19          Entered 11/08/19 10:52:45
47

                                 UNITED STATES BANKRUPTCY COURT
                                                 EASTERN DISTRICT OF NEW YORK


In re: MICHAEL KRICHEVSKY                                                                                 Case No.: 119-43516-ESS

                Debtor(s)

              CHAPTER 13 STANDING TRUSTEE'S AMENDED FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                      Claim                Claim          Claim          Principal           Interest
Name                                        Class             Scheduled            Asserted       Allowed        Paid                Paid
SEA GATE ASSOCIATION                        Unsecured           31,450.41                NA               NA            .00                 .00
SELECT PORTFOLIO SERVICING, INC.            Unsecured                 NA                 NA               NA            .00                 .00
UNITED STATES DEPT OF TREASURY              Secured           150,000.00                 NA               NA            .00                 .00
US BANK NATIONAL                            Secured                   NA          512,924.33    512,924.33              .00                 .00
US BANK NATIONAL ASSOC                      Secured                   NA          336,296.18    336,296.18              .00                 .00
WELLS FARGO BANK, N.A.                      Unsecured                 NA                 NA               NA            .00                 .00

 Summary of Disbursements to Creditors:                                                           Claim          Principal           Interest
                                                                                                  Allowed        Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                 .00              .00                 .00
     Mortgage Arrearage:                                                                        849,220.51              .00                 .00
     Debt Secured by Vehicle:                                                                          .00              .00                 .00
     All Other Secured:                                                                          20,063.06              .00                 .00
 TOTAL SECURED:                                                                                 869,283.57              .00                 .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                          .00           .00                 .00
     Domestic Support Ongoing:                                                                            .00           .00                 .00
     All Other Priority:                                                                                  .00           .00                 .00
 TOTAL PRIORITY:                                                                                          .00           .00                 .00

 GENERAL UNSECURED PAYMENTS:                                                                              .00           .00                 .00

 Disbursements:
        Expenses of Administration:                                                                   $.00
        Disbursements to Creditors:                                                                   $.00
 TOTAL DISBURSEMENTS:                                                                                                                     $.00

     12) The trustee certifies that the foregoing summary is true and complete and all administrative matters for which the trustee is
     responsible have been completed. The trustee requests that the trustee be discharged and granted such other relief as may be just
     and proper.


                  Date:     11/08/2019                                      By:     /s/Marianne De Rosa
                                                                                    Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 2 of 2                                                                                                      UST Form 101-13-FR-S (9/1/2009)
